Case 1:19-cr-20343-BB Document 135 Entered on FLSD Docket 05/21/2020 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 19-cr-20343-BLOOM

  UNITED STATES OF AMERICA,

         Plaintiff,
  v.

  BENITO DAVID ALVAREZ,

        Defendant.
  ______________________________/

                                             ORDER

         THIS CAUSE is before the Court upon Defendant Benito Alvarez’s Letter Requesting to

  be Placed on Home Confinement, ECF No. [133] (“Motion”), filed on April 28, 2020. The

  Government filed its Response in Opposition, ECF No. [134] (“Response”), on May 12, 2020. The

  Court has reviewed the Motion, the Response, the record in this case, the applicable law, and is

  otherwise fully advised. For the reasons discussed below, Defendant’s Motion is denied.

       I. BACKGROUND

         On October 11, 2019, Defendant pleaded guilty to one count of possession with the intent

  to distribute 50 grams or more of methamphetamine in violation of 21 U.S.C. § 841(a)(1). ECF

  No. [83]. Defendant was sentenced to a term of imprisonment of 46 months on December 20,

  2019. ECF No. [111]. Currently, Defendant is housed at the Federal Detention Center (“FDC”) in

  Miami, Florida, awaiting transfer to his designated institution. ECF No. [133] at 2. On April 28,

  2020, Defendant filed the instant Motion requesting to be placed on home confinement pursuant

  to 18 U.S.C. § 3624(c)(2) due to the ongoing COVID-19 pandemic because his health

  conditions — namely, asthma and chronic bronchitis — put him at an increased risk of contracting

  the virus. ECF No. [133] at 1. As such, Defendant requests that he be permitted to serve the
Case 1:19-cr-20343-BB Document 135 Entered on FLSD Docket 05/21/2020 Page 2 of 12
                                                                         Case No. 19-cr-20343-BLOOM


  remainder of his sentence in home confinement. Id. The Government opposes Defendant’s request

  for placement in home confinement. See ECF No. [134].1

          SARS-CoV-2, the novel coronavirus, and COVID-19, the disease it causes, have spread

  throughout the world and are impacting every person’s life. The United States is currently

  reporting more confirmed cases of COVID-19 and deaths as a result than any other country, with

  more than 1,500,000 confirmed cases and over 91,500 reported deaths as of May 20, 2020.2 The

  COVID-19 pandemic poses a serious danger to society at large, and especially to at-risk inmates.

  In addition, COVID-19 poses a higher risk to incarcerated individuals who are unable to practice

  health precautions available to the general public, such as social distancing.

          As a result of this dynamic, unpredictable, and unprecedented situation, Attorney General

  William Barr has urged the Bureau of Prisons (“BOP”) to move vulnerable inmates out of

  institutions and to home confinement, where appropriate. See Mem. from Attorney Gen. William

  Barr for Dir. of Bureau of Prisons re: Increasing Use of Home Confinement at Institutions Most

  Affected by COVID-19 (Apr. 3, 2020), https://www.justice.gov/file/1266661/download

  (“Memorandum”). The Memorandum identifies several facilities that have been particularly



  1
    Defendant first argues that he is eligible for placement in home confinement pursuant to 18 U.S.C.
  § 3624(c)(2) and the Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L. No.
  116-136, 134 Stat. 281 (2020). ECF No. [133] at 1. Later in the Motion, however, Defendant states, “I know
  that there is also a motion for reduction off [sic] sentence due to the pandemic issued by the Attorney
  General Barr. I just ask to be placed on Home-confinement at least until I can be taken to my designated
  facility.” Id. at 2. Defendant’s Motion further notes that “[f]urlough is granted for movement of inmates
  who are camp status in the [Bureau of Prisons]. A furlough would allow me to transport myself to my
  designated facility.” Id. Despite the lack of clarity regarding the relief requested, in its Response, the
  Government only addresses whether Defendant meets the criteria for compassionate release pursuant to 18
  U.S.C. § 3582(c)(1)(A). See generally ECF No. [134]. Thus, while the Court construes Defendant’s Motion
  as a request for placement in home confinement pursuant to § 3624(c)(2), it will nonetheless address the
  propriety of a sentence modification under § 3582(c)(1)(A) or a furlough pursuant to 18 U.S.C. § 3622(a)
  pending Defendant’s transfer to his designated prison facility.
  2
   Cases of Coronavirus Disease (COVID-19) in the U.S., Centers for Disease Control and Prevention,
  https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last updated May 20, 2020).


                                                      2
Case 1:19-cr-20343-BB Document 135 Entered on FLSD Docket 05/21/2020 Page 3 of 12
                                                                      Case No. 19-cr-20343-BLOOM


  affected and which should be given priority in the BOP’s consideration of implementing home

  confinement, including FCI Oakdale, FCI Danbury, and FCI Elkton. Id. at 1. In addition, the

  Attorney General has made an express finding that extant emergency conditions are materially

  affecting the functioning of the BOP, and directs that the BOP immediately maximize appropriate

  transfers to home confinement of all appropriate inmates at the specifically named facilities, and

  other similarly situated facilities where COVID-19 is materially affecting operations. Id. The

  Memorandum further directs the BOP to review all inmates who have COVID-19 risk factors as

  established by the Centers for Disease Control and Prevention (“CDC”) to determine suitability

  for home confinement, while emphasizing the importance of protecting the public from individuals

  who may pose a danger to society, and recognizing the need to prevent over-burdening law

  enforcement with “the indiscriminate release of thousands of prisoners onto the streets without any

  verification that those prisoners will follow the laws when they are released . . . and that they will

  not return to their old ways as soon as they walk through the prison gates.” Id. at 2-3. The

  Memorandum also stresses the need for careful individualized determinations regarding the

  propriety of releasing any given inmate, and does not encourage indiscriminate release. Id. at 3.

     II. DISCUSSION

         “Generally, a court ‘may not modify a term of imprisonment once it has been imposed.’”

  United States v. Pubien, No. 19-12078, 2020 WL 897402, at *2 (11th Cir. Feb. 25, 2020) (quoting

  18 U.S.C. § 3582(c)).

         “The authority of a district court to modify an imprisonment sentence is narrowly
         limited by statute.” [United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir.
         2010)]. Section 3582(c) of Title 18 provides that the district court may not modify
         a defendant’s imprisonment sentence except: (1) if the Bureau of Prisons files a
         motion and extraordinary or compelling circumstances warrant modification or if
         the defendant is at least 70 years old and has served 30 years in prison; (2) if the
         modification is expressly permitted by statute or Federal Rule of Criminal
         Procedure 35; or (3) if the defendant’s original sentencing range has subsequently



                                                    3
Case 1:19-cr-20343-BB Document 135 Entered on FLSD Docket 05/21/2020 Page 4 of 12
                                                                     Case No. 19-cr-20343-BLOOM


         been lowered as a result of an amendment to the Guidelines by the Sentencing
         Commission. 18 U.S.C. § 3582(c).

  United States v. Shaw, 711 F. App’x 552, 554-55 (11th Cir. 2017); see also United States v.

  Celedon, 353 F. App’x 278, 280 (11th Cir. 2009); United States v. Diaz-Clark, 292 F.3d 1310,

  1316-18 (11th Cir. 2002). Thus, “[t]he law is clear that the district court has no inherent authority

  to modify a sentence; it may do so only when authorized by a statute or rule.” United States v.

  Rivas, No. 19-11691, 2020 WL 398708, at *4 (11th Cir. Jan. 23, 2020) (quoting United States v.

  Puentes, 803 F.3d 597, 605-06 (11th Cir. 2015)); see also United States v. Llewlyn, 879 F.3d 1291,

  1296-97 (11th Cir. 2018) (quoting Dillon v. United States, 560 U.S. 817, 827 (2010)).

         Defendant first requests that he be placed in home confinement pursuant to § 3624(c)(2).

  Section 3624(c)(2) states:

         Home confinement authority.—The authority under this subsection may be used to
         place a prisoner in home confinement for the shorter of 10 percent of the term of
         imprisonment of that prisoner or 6 months. The Bureau of Prisons shall, to the
         extent practicable, place prisoners with lower risk levels and lower needs on home
         confinement for the maximum amount of time permitted under this paragraph.

  18 U.S.C. § 3624(c)(2).

         Moreover, the CARES Act expanded the BOP’s authority under § 3624(c)(2):

         During the covered emergency period, if the Attorney General finds that emergency
         conditions will materially affect the functioning of the Bureau, the Director of the
         Bureau may lengthen the maximum amount of time for which the Director is
         authorized to place a prisoner in home confinement under the first sentence of
         section 3624(c)(2) of title 18, United States Code, as the Director determines
         appropriate.

  CARES Act § 12003(b)(2). “The Attorney General made those findings on April 3, 2020,

  conferring on BOP the authority to expand its use of house confinement.” United States v. Phillips,

  No. 6:16-CR-198-Orl-28GJK, 2020 WL 2219855, at *1 (M.D. Fla. May 7, 2020) (footnote

  omitted).

         Based on the clear statutory language of 18 U.S.C. § 3624(c)(2) and § 12003(b)(2) of the


                                                   4
Case 1:19-cr-20343-BB Document 135 Entered on FLSD Docket 05/21/2020 Page 5 of 12
                                                                       Case No. 19-cr-20343-BLOOM


  CARES Act, this Court has no authority to grant Defendant’s request for placement in home

  confinement. Rather, § 3624(c)(2) grants the BOP with the exclusive authority to determine an

  inmate’s place of confinement. “The CARES Act did not remove the exclusive authority of the

  BOP to designate the place of an inmate’s confinement. ‘The Attorney General — and by

  delegation the BOP — has exclusive authority and discretion to designate the place of an inmate’s

  confinement.’” Phillips, 2020 WL 2219855, at *1 (quoting Burg v. Nicklin, No. EP-19-CV-24-

  FM, 2019 WL 369153, at *3 (W.D. Tex. Jan. 29, 2019)); see also United States v. Daniels, No.

  4:08-CR-0464-SLB, 2020 WL 1938973, at *1 (N.D. Ala. Apr. 22, 2020) (“The BOP designates

  the place of defendant’s imprisonment. The Court does not have authority to dictate placements to

  the BOP. While the CARES Act gives the BOP broad discretion to expand the use of home

  confinement during the COVID-19 pandemic, the Court lacks jurisdiction to order home detention

  under this provision.” (citing 18 U.S.C. § 3621(b); United States v. Cosby, 180 F. App’x 13, 13

  (10th Cir. 2006); United States v. Engleson, No. 13-CR-340-3(RJS), 2020 WL 1821797, at *1

  (S.D.N.Y. Apr. 10, 2020) (while the court can make a recommendation, the BOP retains the

  ultimate decision of whether to release an inmate to home confinement)) (quoting United States v.

  Read-Forbes, No. CR 12-20099-01-KHV, 2020 WL 1888856, *5 (D. Kan. Apr. 16, 2020))).

                 It is important to understand that a request for home confinement under the
         CARES Act is different than a reduction-in-sentence (RIS) request based upon
         compassionate release. The BOP is utilizing its authority under 18 U.S.C.
         [§ 3624(c)(2)] . . . — not the compassionate release provision of 18 U.S.C.
         § 3582(c) — to effectuate the Attorney General’s directive to the BOP regarding
         home confinement in connection with the CARES Act. [This statute does] not
         authorize a federal court to order the BOP to release a prisoner. See United States
         v. Calderon, No. 19-11445, 2020 WL 883084, at *1 (11th Cir. Feb. 24, 2020)
         (explaining that under § 60541(g)(1)(A) the Attorney General “may” release
         eligible elderly offenders, and district court was without jurisdiction to grant relief);
         see also United States v. Lovelace, No. 12-402, 2014 WL 4446176, at *2 (N.D. Ga.
         Sept. [9,] 2014) (“[T]he Court has no authority to grant Defendant’s request and
         order the Bureau of Prisons to release Defendant to a halfway house.” (citing 18
         U.S.C. §§ 3621(b) & (b)(5))).



                                                    5
Case 1:19-cr-20343-BB Document 135 Entered on FLSD Docket 05/21/2020 Page 6 of 12
                                                                     Case No. 19-cr-20343-BLOOM


  United States v. Collins, No. CR 616-014, 2020 WL 2529487, at *1 (S.D. Ga. May 18, 2020)

  (footnote omitted); United States v. Smith, No. 8:17-CR-412-T-36AAS, 2020 WL 2512883, at *3

  (M.D. Fla. May 15, 2020) (“[U]nder the CARES Act, the determination of whether inmates qualify

  for home confinement rests with the BOP Director, and the Court lacks authority to direct the BOP

  to release the defendant to home confinement[.]” (citing United States v. Robles, CR 3:17-343,

  2020 WL 2306847, at *5 (M.D. Pa. May 8, 2020))).

         Indeed, the CARES Act “has nothing to say about the district court’s authority to order

  home confinement during the covered emergency period.” Daniels, 2020 WL 1938973, at *2.

  Instead, “under the CARES Act, the BOP, through the Attorney General’s delegation, retains the

  ‘exclusive authority and sole discretion to designate the place of an inmate’s confinement,’

  including home confinement.” Id.; see also de Jesus v. Woods, No. 2:19-cv-121-WHA, 2019 WL

  3326199, *4 (M.D. Ala. June 21, 2019) (BOP has the “exclusive authority and sole discretion” to

  place inmates in home confinement (quoting Deffenbaugh v. Sullivan, No. 5:19-HC-2049-FL,

  2019 WL 1779573, *1 (E.D.N.C. Apr. 23, 2019))); United States v. Campbell, No. 3:12-CR-24

  (CAR), 2014 WL 12911957, *1 (M.D. Ga. Sept. 17, 2014) (“Defendant’s request to be placed on

  home confinement lies within the sole discretion of the BOP, and any order from this Court would

  merely be a recommendation to the BOP to consider placing Defendant in home confinement.”

  (citing 18 U.S.C. § 3621(b))). Because the Court lacks authority to grant the requested relief under

  18 U.S.C. § 3624(c)(2) and § 12003(b)(2) of the CARES Act, this request is denied.

         Moreover, Defendant’s request to be furloughed is equally unavailing for similar reasons.

  Specifically, § 3622(a) states:

         The Bureau of Prisons may release a prisoner from the place of his imprisonment
         for a limited period if such release appears to be consistent with the purpose for
         which the sentence was imposed and any pertinent policy statement issued by the
         Sentencing Commission pursuant to 28 U.S.C. 994(a)(2), if such release otherwise



                                                   6
Case 1:19-cr-20343-BB Document 135 Entered on FLSD Docket 05/21/2020 Page 7 of 12
                                                                      Case No. 19-cr-20343-BLOOM


         appears to be consistent with the public interest and if there is reasonable cause to
         believe that a prisoner will honor the trust to be imposed in him, by authorizing
         him, under prescribed conditions, to—
                 (a) visit a designated place for a period not to exceed thirty days, and then
         return to the same or another facility, for the purpose of—
                 ....
                 (3) obtaining medical treatment not otherwise available; [or]
                 ....
                 (6) engaging in any other significant activity consistent with the
                 public interest . . . .

  18 U.S.C. § 3622(a) (emphasis added).

         The statutory text explicitly states that the authority to grant a furlough is committed to the

  sole discretion of the BOP.

         As virtually every court to consider the question appears to have held, “[t]he statute
         could not be clearer as to whom it vests with the authority to grant temporary
         release. . . . [It] gives authority over temporary-release decisions ‘to the Bureau of
         Prisons (BOP), not the federal courts.’” In re Radcliff, No. 12-1444, 2012 WL
         5974172, at *1 (10th Cir. Nov. 28, 2012) (quoting United States v. Premachandra,
         No. 95-2871, 1996 WL 102567, at *1 (8th Cir. Mar. 8, 1996) (per curiam)
         (unpublished)) . . . . In short, it is up to the BOP, not this Court, to decide whether
         to grant [Defendant] temporary release pursuant to Section 3622.

  United States v. Roberts, No. 18-CR-528-5, 2020 WL 1700032, at *3 (S.D.N.Y. Apr. 8, 2020)

  (footnote omitted); see also United States v. Daugerdas, No. 09-CR-581, 2020 WL 2097653, at

  *5 (S.D.N.Y. May 1, 2020); United States v. Park, No. 16-CR-473, 2020 WL 1970603, at *5

  (S.D.N.Y. Apr. 24, 2020) (“[T]he mechanism for granting temporary release — 18 U.S.C.

  § 3622(a) — lies solely in the BOP’s hands, leaving the Court without any authority to grant [this]

  relief . . . .”); United States v. Credidio, No. 19-CR-111, 2020 WL 1644010, at *2 (S.D.N.Y. Apr.

  2, 2020). Accordingly, Defendant’s furlough request must also be denied.

         Finally, the Court addresses Defendant’s presumed request for release to home

  confinement under the compassionate release provision. Section 3582(c)(1)(A) provides:

         (c) Modification of an imposed term of imprisonment.— The court may not modify
         a term of imprisonment once it has been imposed except that—
         (1) in any case—


                                                   7
Case 1:19-cr-20343-BB Document 135 Entered on FLSD Docket 05/21/2020 Page 8 of 12
                                                                       Case No. 19-cr-20343-BLOOM


         (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
         of the defendant after the defendant has fully exhausted all administrative rights to
         appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) [18 U.S.C.
         § 3553(a)] to the extent that they are applicable, if it finds that—
                 (i) extraordinary and compelling reasons warrant such a reduction . . . .
                 ....
         and that such a reduction is consistent with applicable policy statements issued by
         the Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A)(i).

         Under the relevant Sentencing Guidelines policy statement, the Court “may reduce a term

  of imprisonment . . . if, after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent

  they are applicable, the court determines that . . . extraordinary and compelling reasons warrant a

  reduction.” U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018). The

  Sentencing Guidelines add that the Court should reduce a sentence only if the “defendant is not a

  danger to the safety of any other person or to the community.” Id.

         Accordingly,

         Section 3582 sets out the order in which this Court should analyze a criminal
         defendant’s entitlement to a sentencing reduction. First, when the defendant brings
         the motion himself, the Court must ascertain whether he “has fully exhausted all
         administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
         on the defendant’s behalf or [whether there has been a] lapse of 30 days from the
         receipt of such a request by the warden of the defendant’s facility, whichever is
         earlier.” 18 U.S.C. § 3582(c)(1)(a). Second, the Court should “consider[] the factors
         set forth in section 3553(a) to the extent that they are applicable.” Id. Third, the
         Court should turn to the “extraordinary and compelling reasons” test, as outlined in
         U.S.S.G. § 1B1.13 cmt. n.1. And fourth, the Court should determine whether the
         defendant poses a “danger to the safety of any other person or to the community,
         as provided in 18 U.S.C. § 3142(g).” Id.

  United States v. Stuyvesant, No. 09-60184-CR, 2020 WL 1865771, at *2 (S.D. Fla. Apr. 14, 2020).

  Thus, in order to grant Defendant’s request pursuant to § 3582(c)(1)(A), the Court must: (1) find



                                                    8
Case 1:19-cr-20343-BB Document 135 Entered on FLSD Docket 05/21/2020 Page 9 of 12
                                                                       Case No. 19-cr-20343-BLOOM


  that Defendant has exhausted his administrative remedies with the BOP; (2) weigh the relevant

  § 3553(a) factors; (3) conclude that extraordinary and compelling reasons warrant compassionate

  release in this case; and (4) determine that Defendant is not a danger to the community. Moreover,

  Defendant bears the burden of establishing that compassionate release is warranted. See United

  States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (explaining that “a defendant, as the

  § 3582(c)(2) movant, bears the burden of establishing that” compassionate release is warranted,

  but that, even where a defendant satisfies this burden, “the district court still retains discretion to

  determine whether a sentence reduction is warranted”).

         Defendant’s Motion requests that he be released to home confinement based on his

  underlying medical conditions, which he contends place him within the most at-risk demographic

  for contracting severe and potentially fatal cases of COVID-19. The Government opposes

  Defendant’s Motion, arguing that the BOP has modified its operating procedures in order to

  effectively respond to the COVID-19 pandemic and that it has the capacity to properly address any

  outbreaks among inmates housed in federal facilities. Likewise, the Government maintains that

  Defendant’s failure to exhaust his administrative remedies and the absence of any extraordinary

  or compelling circumstances compel the denial of his request.

         As an initial matter, Defendant has failed to exhaust his administrative remedies with the

  BOP. As the Government correctly notes, Defendant has not submitted a request for a sentence

  modification or for compassionate release to the BOP. ECF No. [134] at 5. This failure to exhaust

  BOP remedies — or to even submit a request — alone is a sufficient basis to deny the Motion.

  However, even if Defendant had satisfied the exhaustion requirement, as explained below, he has

  failed to demonstrate that the applicable § 3553(a) factors weigh in favor of a sentence

  modification or that extraordinary and compelling circumstances exist.




                                                    9
Case 1:19-cr-20343-BB Document 135 Entered on FLSD Docket 05/21/2020 Page 10 of 12
                                                                       Case No. 19-cr-20343-BLOOM


          The applicable § 3553(a) factors include, among others: “(1) the nature and circumstances

   of the offense and the history and characteristics of the defendant,” as well as “(2) the need for the

   sentence imposed — (A) to reflect the seriousness of the offense, to promote respect for the law,

   and to provide just punishment for the offense; (B) to afford adequate deterrence to criminal

   conduct; [and] (C) to protect the public from further crimes of the defendant.” 18 U.S.C. § 3553(a).

   At the time of sentencing, the Court concluded that a term of imprisonment of forty-six months

   was appropriate in this case, in light of these § 3553(a) considerations. To date, Defendant has

   served less than 25% of that sentence. Moreover, aside from his stated medical conditions, which

   existed and were considered at the time of sentencing, Defendant has not provided any additional

   bases to persuade the Court that the sentence imposed should be modified based upon the factors

   set forth in § 3553(a). See United States v. Post, No. 15-CR-80055, 2020 WL 2062185, at *2 (S.D.

   Fla. Apr. 29, 2020) (noting “that much of the information that [the defendant] provide[d] in his

   Motion was before the Court at the time of his sentencing,” and the Court imposed an appropriate

   sentence considering this information); United States v. Zamor, No. 17-20353-CR, 2020 WL

   2062346, at *2 (S.D. Fla. Apr. 29, 2020) (“Crucially, [the defendant] has completed less than 40%

   of this sentence, and the applicable 18 U.S.C. § 3553(a) factors . . . do not warrant [his] release

   after serving less than half of his sentence.”); United States v. Rodriguez-Orejuela, No. 03-CR-

   20774, 2020 WL 2050434, at *7 (S.D. Fla. Apr. 28, 2020) (noting that, in weighing the sentencing

   factors, “the Court’s analysis is virtually unchanged from thirteen years ago.”). As such, the Court

   concludes that a modification of Defendant’s sentence is unwarranted at this time.

          Additionally, with regard to the “extraordinary and compelling reasons” test, Defendant is

   thirty-three years old and, as explained in his Motion, he suffers from asthma and chronic

   bronchitis. CDC guidance indicates that individuals with the following health conditions are at a




                                                    10
Case 1:19-cr-20343-BB Document 135 Entered on FLSD Docket 05/21/2020 Page 11 of 12
                                                                         Case No. 19-cr-20343-BLOOM


   higher risk of contracting severe illness due to COVID-19: people with moderate to severe asthma,

   people with chronic lung disease, people with diabetes, people with serious heart conditions,

   people with chronic kidney disease, people with severe obesity, people with chronic liver disease,

   people who are immunocompromised, people over the age of sixty five, and people who live in a

   nursing home or long-term care facility. 3 The Court is sympathetic to Defendant’s health

   conditions and his concerns regarding COVID-19 outbreaks in prison facilities, and notes that both

   of his medical conditions — i.e., asthma and chronic lung disease (here, bronchitis) — are risk

   factors that are designated in the CDC’s guidance. However, the BOP website indicates that, to

   date, no inmates have tested positive for COVID-19. Likewise, Defendant does not allege that his

   health conditions are significantly deteriorating, and “the BOP Director has not found COVID-19

   alone to be a basis for compassionate release.” United States v. Harris, No. 2:12-cr-140-FtM-

   29DNF, 2020 WL 1969951, at *2 (M.D. Fla. Apr. 24, 2020) (citing United States v. Eberhart, No.

   13-cr-313-PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“General concerns about

   possible exposure to COVID-19 do not meet the criteria for extraordinary and compelling reasons

   for a reduction in sentence set forth in the Sentencing Commission’s policy statement on

   compassionate release, U.S.S.G. § 1B1.13.”)); see also United States v. Kelly, No. 2:03-cr-126-

   FtM-29, 2020 WL 2039726, at *1 (M.D. Fla. Apr. 28, 2020) (The “defendant does not allege any

   extraordinary or compelling circumstances to support compassionate release.”). Thus, Defendant

   has not met his burden that extraordinary and compelling reasons exist to support his request for

   release to home confinement.4 Therefore, Defendant’s Motion is denied.


   3
      Groups at Higher Risk for Severe Illness, Centers for Disease Control and Prevention,
   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html (last
   updated May 14, 2020).
   4
     Because Defendant’s Motion fails to establish any extraordinary and compelling circumstances
   warranting his release to home confinement, the Court does not need to address the final consideration of


                                                      11
Case 1:19-cr-20343-BB Document 135 Entered on FLSD Docket 05/21/2020 Page 12 of 12
                                                                         Case No. 19-cr-20343-BLOOM


      III. CONCLUSION

           Accordingly, it is ORDERED AND ADJUDGED that Defendant’s Motion, ECF No.

   [133], is DENIED.

           DONE AND ORDERED in Chambers at Miami, Florida, on May 21, 2020.




                                                           ________________________________
                                                           BETH BLOOM
                                                           UNITED STATES DISTRICT JUDGE

   Copies to:

   Counsel of Record

   Benito David Alvarez
   58910-177
   Miami FDC
   Federal Detention Center
   Inmate Mail/Parcels
   Post Office Box 019120
   Miami, FL 33101




   whether Defendant poses a danger to the safety of others or to the community under to § 3142(g).


                                                     12
